DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/16/2021 has been entered.

Response to Amendment
This office action is in response to Applicant’s amendment filed 3/16/2021.
Claims 1, 10, and 15 are amended.
Claims 16 are newly added. 
Claims 1-16 are pending.

Response to Arguments
Applicant’s arguments with respect to amended claims 1, 10, and 15 filed 3/16/2021 have been considered but are moot because the arguments do not apply to the combination of references being used in the current rejection.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 6-7, 10, 13, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Friend et al. (WO 2013/166542) in view of Ishigami et al. (JP 2012-148256; see machine translation).
Regarding claims 1, 10, and 13, Friend discloses an apparatus for atomization of a liquid (abstract) for forming aerosol (Page 5, lines 27-31) and a method of operating the apparatus comprising:
providing a device housing (see Fig. 2d) including a liquid reservoir for containing liquid to be delivered to the apparatus (Page 3, lines 32-33; equivalent to a storage portion including a storage housing configured to hold an aerosol-forming substrate);
providing a surface acoustic wave-atomizer (see Fig. 2c) including at least one working surface (Page 3, line 4; equivalent to an atomization region) and a single phase unidirectional transducer (Page 3, line 27-28; equivalent to a first transducer) for generating a SAW in the working surface (Page 3, line 6-8; equivalent to operating the SAW atomizer) which propagate along the working surface (see Fig. 2c), a piezoelectric substrate (Page 3, line 4) having the working surface (Page 3 line 4) and supporting the transducer (Page 3, line 5);
a wick (equivalent to a supply element and capillary element) in contact with the working surface for delivery of the liquid (Page 3, lines 29-31; equivalent to providing the aerosol-forming substrate to the atomization region) and a capillary tube extending from the liquid reservoir, the wick receiving the liquid 
a signal generating means for applying an ultrasonic signal to said electrode for generating a surface acoustic wave in the working surface (Page 3, line 14-16; equivalent to a control system).

    PNG
    media_image1.png
    379
    480
    media_image1.png
    Greyscale

However, Friend is silent as to a series of parallel microchannels configured to supply the aerosol-forming substrate to the atomization region, wherein the series of parallel microchannels extends parallel to a length of the piezoelectric substrate, and providing the aerosol-forming substrate to the atomization region via the parallel microchannels.
	Ishigami teaches a surface acoustic wave atomizer (Paragraph 1) comprising a substrate (2) made of a piezoelectric material (Paragraph 14) including a plurality of grooves (4; see Fig. 2-3) provided in parallel to each other (Paragraph 20), wherein grooves propagates from a right end of the substrate to a position where the it enters the propagation region of the wave (Paragraph 16) wherein when liquid is charged into one end side of the groove by an appropriate liquid supply means (5a), liquid enters the tip of the groove and spreads along the groove for atomization by capillary phenomenon (Paragraph 16). Ishigami further teaches that the width and depth of the groove is based on physical properties such as 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have added parallel grooves as in Ishigami to the piezoelectric substrate of Friend in order to obtain the predictable result of spreading the liquid in the groove via capillary action to achieve a uniform thickness of liquid in the groove in order to improve atomization efficiency (Ishigami; Paragraph 17). Therefore, modified Friend discloses the wick extending onto the surface of the piezeoelectric substrate and overlying the grooves, wherein the wick provides a liquid into the microchannels, and the microchannels spread the liquid along the groove on the working surface. 
Regarding the claim limitation “microchannels” modified Friend does not explicitly teach the size of the grooves. It would have been obvious to said skilled artisan to have modified the size of the grooves in the range of microchannels because (a) Ishigami suggests that liquids inside the grooves distribute in the groove by capillary action (Paragraph 16); (b) Ishigami suggests that the depth and width of the groove are adjustable based on physical properties of the liquid and amplitude of the SAW (Paragraph 16); and (c) such a modification involves a mere change in the size of a component. It has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. See MPEP 2144.05 II(B). A change in size is generally recognized as being within the level of ordinary skill in the art. See MPEP 2144.04 (IV).
Regarding claim 2, modified Friend discloses the transducing includes interweaving finger electrodes (Page 5, lines 1-3). 
Regarding claim 6, modified Friend discloses the wick in contact with the working surface for delivery of the liquid (Page 3, lines 29-31) and a capillary tube extending from the liquid reservoir, the wick receiving the liquid form the capillary tube (Page 4, line 1-2), wherein the wick overlies an edge of the substrate (see Fig. 2c).
Regarding claim 7
Regarding claim 16, modified Friend discloses wherein the atomization region is concentrated at an edge of the series of parallel microchannels opposite the edge of the piezoelectric substrate (see Fig. 2 of Ishigami). 

    PNG
    media_image2.png
    325
    558
    media_image2.png
    Greyscale


Claims 3, 5 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Friend et al. (WO 2013/166542) in view of Ishigami et al. (JP 2012-148256; see machine translation) as applied to claims 1 and 10 above, and further in view of Yamagata et al. (US 2005/0126480).
Regarding claims 3, 5 and 11, modified Friend discloses the device and method as discussed above with respect to claims 1 and 10, wherein the apparatus is used for pulmonary delivery of a drug composition (Page 4, lines 3-5). 
However, modified Friend is silent as to a heater configured to heat the aerosol-forming substrate; the control system configured to operate the heater to heat the aerosol substrate to a target temperature above room temperature; the heater being arranged on a same surface or on an opposite surface of atomization region of the SAW atomizer.
Yamagata teaches an immobilizing device (title) reasonably pertinent to the problem faced by the inventor of using a surface acoustic wave transducer (Paragraph 77), the device (see Fig. 10) comprising a piezoelectric SAW substrate (411), an IDT (414), and a Peltier element (425) placed at the bottom of 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have added a Peltier element as in Yamagata to the bottom of the atomizer of Friend in order to obtain the predictable result of using the Peltier element as a heater to control the temperature of the liquid (Yamagata; Paragraph 146). Furthermore, it would have been obvious to one of ordinary skill in the art to have changed the amount heat applied by the Peltier heater to obtain various amounts temperatures of liquid because it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art (see MPEP 2144.05 II(B)).
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Friend et al. (WO 2013/166542) in view of Ishigami et al. (JP 2012-148256; see machine translation) and Yamagata et al. (US 2005/0126480) as applied to claim 3 above and further in view of Murtazin (US 2017/0178884).
Regarding claim 4, modified Friend discloses the device as discussed above with respect to claim 3, wherein the Peltier element being used as a heater (Yamagata; Paragraph 146), and the control unit (145).
However, modified Friend does not explicitly teach the control system is configured to operate the heater to heat the aerosol forming substrate to a target temperature. 
Murtazin teaches a liquid sample introduction system (abstract) reasonably pertinent to the problem faced by the inventor of using a surface acoustic wave nebulizer (abstract) wherein a Peltier element is used as an active temperature stabilizer (Paragraph 76), wherein an electronic controller is connected to the Peltier element so as to provide feedback temperature control while simultaneously controlling other elements of the system (paragraph 76).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the Peltier element and control unit of modified Friend to be connected to each other as in Murtazin in order to achieve the predictable result of controlling the Peltier element .
Claims 8 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Friend et al. (WO 2013/166542) in view of Ishigami et al. (JP 2012-148256; see machine translation) as applied to claims 1 and 10 above, and further in view of Ju et al. (“Standing wave type surface acoustic wave atomizer”).
Regarding claims 8 and 12, modified Friend discloses the device and method as discussed above with respect to claims 1 and 10.
However, modified Friend is silent as to a second transducer configured to generate an electrical signal that is representative of physical information of the atomization region and using the output signal to control an operation of the SAW-atomizer or to generate second surface acoustic waves that propagate along the surface of the SAW atomizer into the atomization region and into the aerosol-forming substrate in the atomization region.
	Ju teaches a new standing wave type surface acoustic wave (SAW) atomizer (abstract) comparing a progressive wave type SAW atomizer (Fig. 2a) to a standing wave type SAW atomizer (Fig. 2b), wherein the standing wave type atomizer comprises a first excitation electrode and reflector electrode (see Fig. 2b; the left excitation electrode and reflector electrode) and a second excitation electrode (see Fig. 2b; the right excitation electrode; interpreted as a second transducer), wherein the two excitation electrodes generate a standing wave by the superposition of two progressive waves (Page 571, section 2.1, Paragraph 2; interpreted generating a second surface acoustic wave that propagates along the surface of the SAW-atomizer into the atomization region and into a liquid), wherein the standing wave type SAW atomizer is used with a continuous drive (see Section 3.3) such that the distribution range of particles sizes is reduced and large-sized particles are not observed when compared to both types of progressive wave (see Fig. 11; Section 3.3), the standing wave type atomizer with continuous drive showing now second peak in particle size distribution (Section 4).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted the SAW device of modified Friend for the standing wave type SAW atomizer of Ju in order to obtain the predictable result of atomizing a liquid using a standing wave .
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Friend et al. (WO 2013/166542) in view of Ishigami et al. (JP 2012-148256; see machine translation) as applied to claims 1 above, and further in view of Miyazaki (JP 2008-104966; see machine translation and attachment for drawings).
Regarding claim 9, modified Friend discloses the device as discussed above with respect to claim 1. 
However, modified Friend is silent as to the storage portion, the SAW-atomizer, and the supply element are included in a cartridge, and the device housing defines a cavity configured to receive the cartridge. 
Miyazaki discloses an atomization for atomizing a liquid (abstract) comprising a suction device (200; interpreted as a device housing) including a reservoir (20; interpreted as a storage portion) detachably attached to a third case (223) and an atomizer (40) including the porous member (85; interpreted as a supply element) attached to a second case (225) (Paragraph 134). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Friend to be included in a suction device housing as in Miyazaki including different casings that detachably attach to each other in order to easily replace and attach consumable structures without using a special tool (Miyazaki; Paragraph 137). 
Regarding the claim limitation “the storage portion, the SAW-atomizer, and the supply element are included in a cartridge” it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modified such that the second case and the third case are integral because it has been held that making the apparatus parts integral or separable when the operation of the apparatus is not otherwise changed is within the level of ordinary skill in the art (see MPEP 2144.04(V)).
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Friend et al. (WO 2013/166542) in view of Ishigami et al. (JP 2012-148256; see machine translation) as applied to claims 13 above, and further in view of Wensley et al. (US 2015/0216237)
Regarding claim 14, modified Friend discloses the device as discussed above with respect to claim 13, wherein the apparatus is used for pulmonary delivery of a drug composition (Page 4, lines 3-5). 
However, modified Friend is silent as to at least one aerosol former and a liquid additive. 
Wensley teaches a method and system for delivering one or more compounds to a subject (abstract) comprising an agent (e.g. nicotine) mixture ejected from a piezoelectric device (1502; Fig. 15; Paragraph 163) the agent can be in a mixture of propylene glycol (interpreted as an aerosol former) and vegetable glycerin (interpreted as a liquid additive) (paragraph 175).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted the liquid as in Friend for the nicotine, propylene glycol, and glycerin mixture as in Wesley in order to obtain the predictable result of ejecting the nicotine mixture (Wensley; Paragraph) since Friend suggests pulmonary delivery of a drug composition (Page 4, lines 3-5). 
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Friend et al. (WO 2013/166542) in view of Ishigami et al. (JP 2012-148256; see machine translation) and Miyazaki (JP 2008-104966; see machine translation and attachment for drawings).
Regarding claims 15, Friend discloses an apparatus for atomization of a liquid (abstract) for forming aerosol (Page 5, lines 27-31) and a method of operating the apparatus comprising:
providing a device housing (see Fig. 2d) including a liquid reservoir for containing liquid to be delivered to the apparatus (Page 3, lines 32-33; equivalent to a storage portion including a storage housing configured to hold an aerosol-forming substrate);
providing a surface acoustic wave-atomizer (see Fig. 2c) including at least one working surface (Page 3, line 4; equivalent to an atomization region) and a single phase unidirectional transducer (Page 3, line 27-28; equivalent to a first transducer) for generating a SAW in the working surface (Page 3, line 6-8; equivalent to operating the SAW atomizer) which propagate along the working surface (see Fig. 2c), a piezoelectric substrate (Page 3, line 4) having the working surface (Page 3 line 4) and supporting the transducer (Page 3, line 5);

a signal generating means for applying an ultrasonic signal to said electrode for generating a surface acoustic wave in the working surface (Page 3, line 14-16; equivalent to a control system).
However, Friend is silent as to a series of parallel microchannels configured to supply the aerosol-forming substrate to the atomization region, wherein the series of parallel microchannels extends parallel to a length of the piezoelectric substrate, and providing the aerosol-forming substrate to the atomization region via the parallel microchannels, and a cartridge.
	Ishigami teaches a surface acoustic wave atomizer (Paragraph 1) comprising a substrate (2) made of a piezoelectric material (Paragraph 14) including a plurality of grooves (4; see Fig. 2-3) provided in parallel to each other (Paragraph 20), wherein grooves propagates from a right end of the substrate to a position where the it enters the propagation region of the wave (Paragraph 16) wherein when liquid is charged into one end side of the groove by an appropriate liquid supply means (5a), liquid enters the tip of the groove and spreads along the groove for atomization by capillary phenomenon (Paragraph 16). Ishigami further teaches that the width and depth of the groove is based on physical properties such as surface tension of the liquid to be atomized, the amplitude of the surface acoustic wave, and the thickness of the liquid in the groove (Paragraph 16). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have added parallel grooves as in Ishigami to the piezoelectric substrate of Friend in order to obtain the predictable result of spreading the liquid in the groove via capillary action to achieve a uniform thickness of liquid in the groove in order to improve atomization efficiency (Ishigami; Paragraph 17). Therefore, modified Friend discloses the wick extending onto the surface of the piezeoelectric substrate and overlying the grooves, wherein the wick provides a liquid into the microchannels, and the microchannels spread the liquid along the groove on the working surface. 

Miyazaki discloses an atomization for atomizing a liquid (abstract) comprising a suction device (200; interpreted as a device housing) including a reservoir (20; interpreted as a storage portion) detachably attached to a third case (223) and an atomizer (40) including the porous member (85; interpreted as a supply element) attached to a second case (225) (Paragraph 134). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Friend to be included in a suction device housing as in Miyazaki including different casings that detachably attach to each other in order to easily replace and attach consumable structures without using a special tool (Miyazaki; Paragraph 137). 
Regarding the claim limitation “the storage portion, the SAW-atomizer, and the supply element are included in a cartridge” it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modified such that the second case and the third case are integral because it has been held that making the apparatus parts integral or separable when the operation of the apparatus is not otherwise changed is within the level of ordinary skill in the art (see MPEP 2144.04(V)).




Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SONNY V NGUYEN whose telephone number is (571)272-8294.  The examiner can normally be reached on Monday - Thursday; 8:00 AM - 4:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Wilson can be reached on (571) 270-3882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SONNY V NGUYEN/Examiner, Art Unit 1747

/Michael J Felton/Primary Examiner, Art Unit 1747